Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 2/23/2022 in response to the previous Non-Final Office Action (11/4/2021) is acknowledged and has been entered.
Claims 1-9, 13, 17-20 and 22-27 have been cancelled.
Claim 28 has been added.
	Claims 10-12, 14-16, 21 and 28 are pending and under consideration for isolated antibodies binding to HLA-G or HLA-G-B2M MHC complex.

Rejections/Objection Withdrawn:
The rejection of Claims 24-25 under 35 U.S.C. § 101 because they are not presented in the format of a proper process claim according to MPEP 2173.05(q) above is moot in view of cancellation of the claims.
The rejection of Claim(s) 1-7, 13-14, and 21-25 under 35 U.S.C. 102(a)(1) as being anticipated by Loustau et al (WO2014072534, published may 2014) as evidenced by sequence alignment is withdrawn in view of amendment to and cancellation of the claims.
The rejections of Claim(s) 1-7, 13-15, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fournel et al (Tissue Antigens 55:510-518, 2000) or Menier et al (Human Immunolgoy 64:315-26, 2003, IDS filed on 3/6/2020, #7) are withdrawn in view of amendment to and cancellation of the claims.
The rejection of Claim 1-7, 13-15, and 21-23 under 35 U.S.C. 103 as being unpatentable over Fournel et al (Tissue Antigens 55:510-518, 2000) or Menier et al (Human Immunolgoy 64:315-26, 2003, IDS filed on 3/6/2020, #7) in view of Gonen-Gross et al (J Immunol 175:4866-4874, 2005) is withdrawn in view of amendment to and cancellation of the claims.
16, 21-23 and 24-25 under 35 U.S.C. 103 as being unpatentable over Fournel et al (Tissue Antigens 55:510-518, 2000) OR Menier et al and Gonen-Gross et al (J Immunol 175:4866-4874, 2005) applied above, and further in view of Hoffman et al (US 20140051834, published 2014) is withdrawn in view of amendment to and cancellation of the claims.
The rejection of Claims 10-14 on the basis that it contains an improper Markush grouping of alternatives is withdrawn in view of amendment to and cancellation of the claims.
The arguments are moot in view of withdrawals of the rejection(s).
Rejection Maintained:

Double Patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 10-12, 14-16, 21 and 28 remain and are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-1-19 of copending Application No. 17/072548.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to antibody binding to HLA-G binding to JEG-3 cell and have the same CDRs and VH and VL chains.

2.	Claims 10-12, 14-16, 21 and 28 remain and are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of copending Application No. 17/072549.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of 

On page 8 of the Remarks, applicant request the Office to hold in abeyance rejection until patentable subject matter established.

Rejection Maintained and Response to Arguments

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description: humanized variant of SEQ ID NO: 7 and 8 (VH and VL)

Claims 12, 14-16, 21 and 28 remain and are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is modified based on the claim amendment.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. claimed method, by describing an actual reduction to practice of the claimed invention by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 

Claims are broadly drawn to an isolated antibody binding to HLA-G, wherein the antibodies comprise humanized variant of VH of SEQ ID NO: 7 and VL of SEQ ID NO: 8 (claim 12).  Claims are further drawn to the antibody having functions (claim 14) and pharmaceutical formulation comprising the antibody.
Thus, the claims encompass humanized variants of VH and VL of SEQ ID NOL 7 and 8, that include the amino acid substitutions within the complementarity determining region (CDRs) regions and the antibodies are required to remain the function of binding to HLA-G protein and all the functions listed in claim 14.   
The specification teaches two anti-HLA-G antibodies, wherein the elected antibody comprises VH domain SEQ ID NO: 7 comprising HVR-H1-3 of SEQ ID NO: 1, 2 and 3 and VL domain SEQ ID NO: 8 comprises HVRL1-3 of SEQ ID NO: 4, 5 and 6 [0027-0034].  The specification also teaches that the antibody inhibits interaction ILT2 and human HLA-G as wells HLA-G β2M of MHC I in complex on JEG3 cells, but does not cross-react with HLA-G in modified form or from other species.  The specification contemplates a method of modifying and engineering the variants or derivatives of the antibodies with amino acid substitutions a (page 12-15), but no reduced practice of such antibody variants including humanized variants with alternation of CDRs. The have possession of the broadly claimed humanized variant antibody from VH and VL of SEQ ID NO: 7 and 8.
Antibody has following characteristics:
The term “antibody” does impart some structure, the structure that is common to antibodies is generally unrelated to antigen-binding function.  Correlation between structure and function is less likely for antibodies than for other molecules.

The CDRs are generally considered to be the region of contact between the antibody and the antigen.  While CDRs are necessary for binding, they are highly diverse in structure, and their sequence does not correlate to binding in a predictable fashion.

Given the highly diverse nature of antibodies, particularly in the CDRs, one generally cannot envision the structure of an antibody by knowing its binding characteristics.

2008 guidelines indicated that describing an antigen may be sufficient to describe an antibody that binds to that antigen, even if none were produced.

Regarding with the antibody structure needs to be recited in the claims, Amgen v. Sanofi, 872 F.3d 1367 (Fed, Cir.2017) as well as the USPTO memorandum, Feb 22, 2018 require: 1) in terms of written description, claims reciting antibodies are to be treated like claims reciting any other molecule; and 2) antibody claims often recite at least some structure and some function (also see USPTO memorandum, Feb 22, 2018 and MPEP 2163(II)(A)(3)(a)(ii)).  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 

“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875.  

The Court, in Abbvie v. Centocor (Fed. Cir. 2014), held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionallyclaimed genus.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc., F.3d ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient did not have possession of the broadly claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).   As discussed, merely stating antigen or epitope bound by antibodies would encompass a genus of antibodies in claims, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed genus of the antibodies binding to the epitope or antigen.  Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Therefore, only the humanized antibody comprising 6 CDRs of SEQ ID NO: 1-6, but not the broadly claimed humanized variant of VH and VL of SEQ ID Nos: 7 and 8, meet the written description provision of 35 U.S.C. §112, first paragraph.  
Applicant is referred to written description guidance at http://www.uspto.gov/web/patents/guides.htm and recent memorandum (Feb 22, 2018): Clarification of written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials.

Response to Applicant’s argument:
	On page 7, applicant argues:
one of skill in the art would recognize that the Applicant possessed "humanized variant of the VH and VL of the antibody" comprising the VH sequence of SEQ ID NO:7 and a VL sequence of SEQ ID NO:8. As explained in the specification as filed, page 29, line 1 to page 30, line 7, methods of humanizing antibodies are well-known in the art. 

	In response, the bridging pages 29 and 30 did mention using human framework to humanize antibody from non-human species such as mouse antibody etc.  However, the humanized variants of the VH and VL of SEQ ID NOs: 7 and 8 recited in claim 12 do not exclude amino acid variants in CDR regions.  If the claim amended to humanized antibody of claim 10 or humanized antibody comprising the HVR-H1-3 of SEQ ID Nos: 1-3 and HVR-L1-3 of SEQ ID Nos: 4-6, meaning that the humanized antibody comprises original 6 CDRs and humanized part is in the frameworks, the rejection would be obviated. 
Thus, Applicant’s arguments have not been found persuasive, and the rejection is maintained currently.  

Conclusion
Claims 10 and 11 are allowed.
Claims 12, 14-16, 21 and 28 are rejected.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/LEI YAO/           Primary Examiner, Art Unit 1642